EXHIBIT 10.1
BILL OF SALE AND ASSIGNMENT


FOR GOOD AND VALUABLE CONSIDERATION, High Voltage Environmental Applications,
Inc., a Florida corporation (“Seller”), whose address is 46 Vista Del Valle,
Aliso Viejo, California 92656, hereby grants, bargains, sells, conveys,
transfers and delivers to RAJ VENTURES, INC., a Florida corporation
(“Purchaser”), all of Seller’s right, title and interest in and to that certain
semi-trailer (approximately 48 feet in length) and trailer-mounted mobile
electron beam accelerator unit, Florida Trailer Registration, VIN
1T9FS0Z27RB021111, which shall be free and clear of any liens, claims or
encumbrances thereon, for a purchase price payable as follows:  (A) Ten Dollars
($10) and (B) One Hundred Thousand (100,000) shares of common stock of the
Purchaser, the receipt and sufficiency of which are hereby acknowledged by
Seller.  Seller represents, warrants, covenants and agrees that if at any time
after the date hereof any further action or government approvals, licenses or
permits are necessary or desirable to carry out the purpose of this Bill of Sale
and Assignment, Seller, including its directors, officers, employees and agents
shall execute and deliver such further instruments or documents and take all
such actions, as requested by Purchaser in its sole and absolute discretion.
 
IN WITNESS WHEREOF, the undersigned seller has caused this Bill of Sale and
Assignment to be executed as of the 26th day of August, 2010.


 
HIGH VOLTAGE ENVIRONMENTAL APPLICATIONS, INC.





By: /s/ William J.
Cooper                                                                
      William J. Cooper
      Chairman of the Board and President


ACKNOWLEDGED, AGREED TO
AND ACCEPTED AS OF THE 26TH
DAY OF AUGUST, 2010


RAJ VENTURES, INC.




By: /s/ Charles J.
Scimeca                                                                
      Charles J. Scimeca, President